It is most appropriate, Sir, that at its fortieth session the General Assembly should be presided over by a diplomat who is as experienced in international affairs and as skillful in the business of the United Nations as you. I wish to congratulate you warmly and to assure you of the operation of the delegation of Finland in your challenging task. May I also take this opportunity to pay tribute to our outgoing President, Ambassador Paul Lusaka, fog his distinguished service.
I wish to take this opportunity to express, on behalf of the people and Government of Finland, our deepest condolences to the people and Government of Mexico for the devastating natural catastrophe that recently occurred in their country.
In commemorating the fortieth anniversary of the United Nations and, at the same time, the thirtieth anniversary of Finland's membership, my Government wishes to reaffirm its full support for the purposes and principles of the Charter and for the strengthening of the United Nations as an organization. We are grateful for the annual report of the Secretary-General, in which he wisely emphasizes that international co-operation is not a choice for the nations of the world, but a necessity. We entirely concur.
For 40 years, the United Nations has stood at the center of mankind's aspirations for a more secure and just world order. For 40 years, the United Nations has fulfilled its main task - that of maintaining international peace and security. While there have been many local and regional conflicts, the world has been spared a conflict on the scale of the Second World War.
In the course of the past four decades, economic and social problems have come to occupy an increasingly prominent place among global concerns. One after another peoples that were not free in 1S45 have assumed their right to self-determination. The membership of the united Nations has more than tripled. Today, the agenda of the Organization reflects the foremost concerns of the majority of its present membership.
While the world has changed greatly in the past 40 years, so have the challenges mankind faces. There is the challenge of halting and reversing the mindless arms race, particularly in nuclear arms. There is the challenge of new frontiers of human endeavor, above all that of outer space. Space holds great promise for mankind, yet it may become an arena of unprecedented peril. There is the challenge of saving our environment, maintaining the natural infrastructure without which human life on Earth is impossible. And there is the challenge of survival and development, of ensuring basic needs and better standards of living for the hundreds of millions who today live in misery, while these challenges are awesome, mankind is in a better position than ever before to meet them. A new kind of interdependence among nations and issues, as well as rapid technological advances, represent a potential that should be tapped for the benefit of all.
The commemorative session offers a timely opportunity to discuss these and other common concerns of mankind and to assess the role of the United Nations in managing them. As the only universally representative forum, the United Nations system is in a unique position in this regard. The presence of many Heads of State or Government at that session testifies to the importance they attach to such an opportunity. The President of Finland is one of them.
Speaking about the world situation from this rostrum one year ago, I saw little reason for optimism. Uncertainty and even hostility characterized international relations. Since that time, the atmosphere has improved and dialog has been rediscovered. This gives us reason to expect a positive change.
The Government of Finland has welcomed the Soviet-American talks on nuclear and space arms begun in Geneva earlier this year. These talks between the two Powers with preponderant military might offer the best chance of curbing the arms race in those areas where it matters most for the preservation of peace - indeed, for the very survival of mankind. They should, as the mandate says, result in effective agreements aimed at preventing an arms race in space, terminating it on earth, limiting and reducing nuclear arms and strengthening strategic stability.
Arms control efforts are an integral part of international politics. Periods of reduced confrontation have been more congenial to arms control efforts. Impulses originating at the highest political level have often been necessary to narrow differences in views and to prepare the ground for negotiations. The meeting of the leaders of the United States and the Soviet Union in Geneva in November is, in our view, a welcome opportunity for dialog in the interests of peace and international security.
Only a few days ago, at the Third Review Conference of the Treaty on the Non-Proliferation of Nuclear Weapons, an overwhelming majority of Member States reaffirmed their conviction that the Treaty is the most important instrument in the pursuit of basic security interests of the international community. The Final Declaration approved unanimously by the parties to the Treaty confirms that its three main goals remain valid: preventing the proliferation of nuclear weapons, developing the use of nuclear energy for peaceful purposes and working towards nuclear disarmament.
While the responsibilities of those who possess nuclear weapons are great, international security is also a collective responsibility. The United Nations Charter and the Organization founded upon it are our joint recognition of that fundamental fact.
The broad concept of security enshrined in the Charter finds regional expression in the Final Act of the Conference on Security and Co-operation in Europe (CSCE). The recent meeting in Helsinki commemorating the tenth anniversary of the Final Act demonstrated, at a high political level, the continued commitment of the signatory States to the CSCE process. One subject of discussion at the tenth anniversary meeting holds particular promise for lessening the risk of military conflict in Europe. The Stockholm Conference needs to show that militarily significant confidence- and security-building measures are achievable. That would make it possible to broaden its horizons to include an even more ambitious goal, that of curbing armaments on the continent with the heaviest concentration of weapons. The CSCE process provides for all the participating States an important forum in which to pursue a policy of co-operation as outlined in the Helsinki Final Act. Finland has consistently given its active support to these endeavors and, in so doing, served its own interests as well. In its immediate vicinity, the region of northern Europe, Finland will persevere in its efforts to maintain basic stability. Consolidating the absence of nuclear weapons from the territories of the Nordic countries through the establishment of a nuclear-weapon-free zone would make a signal contribution to that stability.
Among the challenges of our time the use of outer space is a far-reaching and complex issue. Finland deeply believes in the goal expressed in the space Treaty of 1967; space should be used for peaceful purposes to benefit mankind as a whole. My Government has consistently supported the work on outer space that has been carried out within the United Nations system over the years. Now that new technologies are making the economic utilization of space even more attractive and now that more countries, including mine, are interested in these possibilities, the time has come to think about a more comprehensive approach to the use and management of this resource. This should most properly be undertaken under United Nations auspices.
At the same time, there is a growing risk that outer space may become a new arena for military competition. Finland is gravely concerned over such an eventuality. It was most welcome that the General Assembly last year came to an agreement which provides the basis for considering within the Conference on Disarmament the question of preventing an arms race in outer space. In addition, the United States and the Soviet Union have committed themselves at their negotiations in Geneva to seeking agreements on this issue.*
Co-operation in the field of environmental protection has developed in an encouraging manner during recent years. The United Nations Environment Program has since its foundation done valuable work in the field of environmental protection. Its role as the main organization responsible for United Nations activities in this field should be further strengthened. But, although the challenge is now better understood, the threat has not abated. In Europe valuable conventions have been concluded relating to the reduction of long-range trans-boundary air pollution and to the protection of the marine environment. In other regions of the world also, agreements have been concluded. There is a close interdependence between economic development and the state of the environment. No country can afford to ignore the deterioration of the ecological infrastructure. The Government of Finland urges the adoption, unilaterally, bilaterally and multilaterally, of stringent measures to save our common environment. The environment is a shared responsibility.
The situation in South Africa is rapidly deteriorating. Violence and bloodshed are increasing. The state of emergency recently proclaimed by the South African Government has intensified the conflict between the Government and the majority of the South African people. Only the abolition of apartheid, together with the recognition of the civil and political rights of all South Africans, can provide the basis for a peaceful and democratic evolution of South African society. Demands for the intensification of pressure against South Africa have been repeatedly made. This was again reflected in the recommendations included in Security Council resolution 569 (1985). It is essential that the Security Council decide on effective mandatory sanctions against South Africa.
At the same time, the international community as a whole has an urgent need for concerted action to secure an end to apartheid. It is our wish that the draft resolution on this issue to be introduced during this General Assembly session will receive the unanimous support of Member States. In March this year, the Nordic Foreign Ministers decided to strengthen and expand the Nordic Joint Program of Action against South Africa adopted in 1978. New measures are at.present being discussed among the Nordic Governments. A revised program will be adopted at the next meeting of the Foreign Ministers, in October. On the part of the Government of Finland, further measures to increase pressure against the South African Government have been under fresh review, and new legislation to this end is shortly be introduced. The Finnish Government has also decided to widen significantly its co-operation with the members of the Southern African Development Co-ordination Conference so as to help the countries of the region to become less dependent on South Africa. Our direct and indirect assistance to the liberation movements and oppressed people of South Africa and Namibia will also be further increased.
At this moment there is a special reason to re-emphasize that Namibia is a unique responsibility of the United Nations. Only a week ago South Africa committed an armed invasion of Angola, apparently in order to frustrate the efforts to implement Security Council resolutions 385 (1976) and 435 (1978).
Finland welcomes the unanimous condemnation, in resolution 571 (1985), by the Security Council of this act of aggression against a sovereign country. Earlier in June, after a lengthy pause, the Security Council reaffirmed the United Nations Plan for the Independence of Namibia in its resolution 566 (1985). The resolution confirmed the unconditional commitment of the international community to the Plan. The Council also condemned South Africa for its refusal to abide by the decisions of the Council, and warned South Africa that sanctions under Chapter VII of the Charter would be imposed if it persisted in its policy of illegal occupation of Namibia, m this anniversary year it is for the united Nations to make a firm commitment to implement its Plan, as universally accepted. The General Assembly, in its resolutions, can do nothing less than send a clear, effective and unequivocal message to South Africa on an early independence of Namibia without further pre-conditions.
The Government of Finland remains convinced that the basis for a comprehensive settlement to the Arab-Israeli conflict lies in Security Council resolutions 242 (1967) and 338 (1973). Israel must withdraw from Arab territories occupied since 1967. Acquisition of territories by force is inadmissible. The right of Israel and all other states in the area to exist within secure and recognized boundaries must be guaranteed. Furthermore, provision must be made for the legitimate rights of the Palestinians, including their right to national self-determination. This presupposes the right of the Palestinians and the Palestine Liberation Organization (PLO), as the most significant representative of Palestinian national aspirations, to participate in negotiations on their own future within a comprehensive solution to the conflict.
Finland has given its support to proposals and initiatives that contribute to a comprehensive, just and lasting peace in the Middle East through negotiation. We hope that the latest initiatives will speed up the process towards a negotiated settlement.

My Government is greatly distressed at the continued violence in Lebanon, The unique opportunity presented by withdrawal of Israeli forces did not bring about a credible ceasefire between the internal parties in southern Lebanon, nor did it restore the authority of the Lebanese Government in that region. We believe that agreement between the warring factions is the only way to save Lebanon's independence and sovereignty. The territorial integrity of Lebanon within its internationally recognized boundaries must be strictly respected.
By taking a balanced and conciliatory position on the various controversial issues in the Middle East, Finland maintains good relations with all parties concerned. A tangible expression of our policy towards the Middle East is the contribution which Finland is making to united Nations peace-keeping activities in that area.
The United Nations and its peace-keeping operations play a vital role, often under difficult circumstances, in creating favorable conditions for a peaceful political solution. In order to be successful, peace-keeping operations require an authorization given by the Security Council - an authorization which is implementable - and full co-operation of the parties concerned. The incident last June where Finnish soldiers of the united Nations Interim Force in Lebanon (UNIFIL) were taken hostage raises fundamental questions of principle. A new effort to work out unambiguous and realistic guidelines covering all aspects of united Nations peace-keeping operations should be made.
In Central America, a lasting solution to the problems can only be arrived at through dialog and negotiation based on the priorities and concerns of the States of the region, their sovereignty and their territorial integrity. Finland supports wholeheartedly the efforts of the Contadora Group toward a peaceful and comprehensive solution. We welcome the increasing support for the Contadora process elsewhere in Latin America.
Persistent problems of development remain on our agenda. Despite efforts by the international community during more titan three decades, the plight of many poor countries has not been eased. Difficulties accumulate upon the poorest of the poor, making survival, not development, their major challenge. Changing this trend is our collective responsibility.
The economic crisis in Africa is a tragic demonstration of the severity of these problems. Millions are still faced with famine and death. World Bank forecasts suggest that even in the most favorable circumstances, per capita growth in Africa w<ll be negative until at least 1995. This outlook is a challenge to the entire international community. Present policies are simply not enough.
Any significant improvement requires concerted action. All should contribute to efforts aimed at creating an international economic environment more conducive to policy reform and sustained development. The developing countries themselves bear the main responsibility for their own development and for ensuring the efficient use of the resources at their disposal. This notion is one of the cornerstones of the Third International Development Strategy and has been repeatedly acknowledged by the developing countries themselves. The role of the industrialized countries is to support the efforts of the developing countries by providing adequate assistance. Above all, the flow of concessional assistance to the developing countries is more important than ever.
In 1977, I was able to declare from this rostrum that my Government had decided to double the gross national product share of our official development assistance funds during the period of five years. That pledge was kept, and in 1984, for the first time, Finland reached the average level of development assistance among the countries of the Organization for ISconoraic Cooperation and Development (OECD). 
In July of this year, the Government of Finland took a policy decision by which it committed itself to substantial increase in its official development assistance in 1986 and 1987, with a view to reaching the target of 0.7 per cent of gross national product by the end of this decade. This decision is fully reflected in the budget bill now before our Parliament. My Government is backed in this matter by an active public opinion.
Increasing the volume of aid is necessary, but it is not enough. All aid must be judged by the results it produces. The primary purpose of development co-operation is to achieve sustained economic and social progress in recipient countries. Other motives must be subordinated to this primary concern. An international re-commitment to this principle is called for. More can be achieved with the resources invested in development co-operation. The United Nations Children's Fund (UNICEF) and its recent achievements give ample evidence of this. It is the responsibility of donors and recipients alike to ensure that these resources are used effectively.
A new and integral approach is needed, one which takes population, natural resources, the environment and technology into account in the process of development. Human resources, the key element of sustained development, urgently need increased attention. The administrative and absorptive capacities of the developing countries must be strengthened in order to help them manage their own development.
The process of development is basically the same in all societies. The economy can be developed only step by step. There are r.c easy shortcuts to higher levels of well-being, in the first place, a people's basic means of livelihood must be assured and sustained. This requires that priority be given to food production, education and health. It is encouraging to note that many developing countries have adopted this approach as a basis for their own development policies.
The world is living through an age of rapid technological change, through a new technological revolution with profound consequences for all societies. These new technologies pose new challenges and open up new prospects also for developing countries. The latest achievements of technology make it possible to adopt modes of production which cause less social and ecological strain than the conventional technologies of industrialized societies. It is our common responsibility to ensure that developing countries can benefit from technological advances and that they can avoid repeating certain negative features of development experienced in the industrialized countries.
Despite the complexities of development, the international community cannot evade its responsibilities by claiming that no solutions are available. He have sufficient experience to attack the problems of development. More realism, higher ambitions and an open dialog between the North and the South are called for.
The Charter of the United Nations established respect for and promotion of human rights as one of the principles of the Organization. During its 40 years of existence, the United Nations, together with its Member States, has made great progress in the codification of human rights, whether defined in terms of political rights, economic, social and cultural rights, action against racism or the general development of the international bill of human rights. Finland welcomed the adoption by consensus by the General Assembly at its thirty-ninth session of the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment.
The implementation of human rights and fundamental freedoms remains inadequate. Violations of human rights are the rule rather than the exception. Yet all Member States have undertaken a solemn commitment to promote and respect human rights. Observance of human rights is not an option, but an obligation.
He envisage a great task for all countries in promoting and implementing human rights both nationally and internationally. Progress in this task will help to strengthen the rule of law and to build a durable world order in peace and security.
The world conference to review and appraise the achievements of the United Nations Decade for women, held at Nairobi two months ago, was a significant step towards full equality between women and men at all levels and in all spheres of life. The adoption without a vote of the final document on forward-looking strategies to improve the status of women to the year 2000 was a successful conclusion of the United Nations Decade for Women. Global, regional and national mechanisms for advancing the status of women have been constituted. That process must be carried on.
The General Assembly has designated this year as International Youth Year. The Year aims at focusing international attention on issues of interest to young people and on their aspirations, problems and concerns. During the Year, these issues have been highlighted all over the world. In order to improve their position, young people themselves should become more active, not only at the national level, but internationally as well. The active participation of youth awakens new hope and brings renewed energy to the affairs of societies and to the international community.
The United Nations is an organization for the future, for our children and for our youth. Today, young people are confronted with a world plagued by many serious problems. However, there exists a universal and strong will among the peoples of the world to overcome these problems and to provide a better future for coming generations. This will should be fully reflected in our work at the United Nations.
Forty years ago, the peoples of the United Nations committed themselves in the Charter to practice tolerance and live together in peace with one another as good neighbors, and to unite their strength to maintain international peace and security. Today, on behalf of the people and the Government of Finland, I renew that pledge. By pursuing our policy of neutrality we wish to serve the international community for the benefit of peace, security and development.
